UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 AMENDMENT NO. 1 TO FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. PR COMPLETE HOLDINGS, INC. (Exact name of registrant as specified in Charter Nevada 333-155178 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 11693 San Vicente Blvd. #431
